In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3653 
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, 
                                    Plaintiff‐Appellant, 

                                  v. 

CVS PHARMACY, INC., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             1:14‐cv‐00863 — John W. Darrah, Judge. 
                     ____________________ 

  ARGUED OCTOBER 29, 2015 — DECIDED DECEMBER 17, 2015 
               ____________________ 

   Before FLAUM, MANION, and ROVNER, Circuit Judges. 
    FLAUM,  Circuit  Judge.  This  appeal  arises  out  of  an  en‐
forcement action brought by the Equal Employment Oppor‐
tunity  Commission  (“EEOC”)  under  Section  707(a)  of  Title 
VII  of the  Civil  Rights Act of  1964,  42 U.S.C. § 2000e‐6.  The 
EEOC  claims  that  CVS  Pharmacy,  Inc.  (“CVS”)  is  violating 
Title VII by offering a severance agreement that could deter 
terminated employees from filing charges with the EEOC or 
participating in EEOC proceedings. The district court grant‐
2                                                              No. 14‐3653 

ed  summary  judgment  for  CVS  because  it  interpreted  Title 
VII  as  requiring  the  EEOC  to  conciliate  its  claim  before 
bringing a civil suit, and the EEOC had refused to engage in 
conciliation. The district court was also skeptical that an em‐
ployer’s decision to offer a severance agreement to terminat‐
ed employees could serve as the basis for a “pattern or prac‐
tice”  suit  under  Title  VII,  without  any  allegation  that  the 
employer  engaged  in  retaliatory  or  discriminatory  employ‐
ment  practices.  On  appeal,  the  EEOC  argues  that  Section 
707(a)  of  Title  VII  gives  it  broad  powers  to  sue  without  en‐
gaging in conciliation or even alleging that the employer en‐
gaged in discrimination. For the reasons that follow, we dis‐
agree with the EEOC and affirm the judgment of the district 
court. 
                                         I. Background 
    In  July  2011,  CVS  fired  store  manager  Tonia  Ramos  and 
offered her a severance agreement (the “Agreement”), which 
she  signed.  Severance  agreements  (also  known  as  “separa‐
tion agreements”) are contracts commonly used by employ‐
ers  to  protect  against  legal  liability.  Under  a  typical  sever‐
ance agreement, the former employee agrees to waive claims 
against the employer in exchange for consideration that the 
former employee would not otherwise be entitled to, such as 
additional pay or benefit extensions. 
    The  CVS  Agreement,  a  four‐and‐a‐half‐page,  single‐
spaced  document,  includes  a  broad  release  of  waivable 
claims  relating  to  the  signatory’s  employment,  including 
claims under Title VII.1 It also includes a covenant not to sue 

                                                 
     1  It  is  undisputed  that  individual  Title  VII  claims  can  be  re‐

leased.  See,  e.g.,  Alexander  v.  Gardner‐Denver  Co.,  415  U.S.  36,  52 
No. 14‐3653                                                                                               3

CVS  in  any  court  or  agency,  but  expressly  carves  out  the 
employee’s  right  to  “participate  in  a  proceeding  with  any 
appropriate  federal,  state  or  local  government  agency  en‐
forcing  discrimination  laws.”  The  Agreement  forbids  the 
signatory  from  improperly  using  or  disclosing  confidential 
information  belonging  to  CVS  and  making  “any  statements 
that disparage the business or reputation” of CVS, but clari‐
fies that the Agreement does not prohibit the employee from 
“making truthful statements or disclosures that are required 
by  applicable  law,  regulation  or  legal  process”  or  “request‐
ing  or  receiving  confidential  legal  advice.”  The  Agreement 
requires the signatory to cooperate with CVS to protect con‐
fidential  company  information  in  legal  proceedings,  but 
provides  that  “[n]othing  in  this  Agreement  shall  be  con‐
strued to prohibit Employee from testifying truthfully in any 
legal  proceeding.”  If  the  signatory  complies  with  these  and 
other related covenants, the signatory is entitled to severance 
                                                                                                             
(1974) (“[P]resumably an employee may waive his cause of action 
under  Title  VII  as  part  of  a  voluntary  settlement … .”);  EEOC  v. 
Allstate  Ins.  Co.,  778  F.3d  444,  449  (3d  Cir.  2015)  (“It  is  hornbook 
law  that  employers  can  require  terminated  employees  to  release 
claims in exchange for benefits to which they would not otherwise 
be  entitled.  Nothing  in  the  employment‐discrimination  statutes 
undermines  this  rule … .”  (internal  citation  omitted));  EEOC,  En‐
forcement  Guidance  on  Non‐Waivable  Employee  Rights,  Notice 
No.              915.002                (Apr.             10,              1997), 
http://www.eeoc.gov/policy/docs/waiver.html  (“[W]hile  a  private 
agreement  can  eliminate  an  individual’s  right  to  personal  recovery,  it 
cannot  interfere  with  EEOC’s  right  to  enforce  Title  VII,  the  EPA, 
the ADA, or the ADEA by seeking relief that will benefit the pub‐
lic and any victims of an employer’s unlawful practices who have 
not validly waived their claims.” (emphasis added)).  
4                                                           No. 14‐3653 

pay, subsidized health insurance during the severance peri‐
od, and two months of outplacement assistance. The Agree‐
ment  advises  the  terminated  employee  to  seek  legal  advice 
before  signing,  allows  the  terminated  employee  twenty‐one 
days to consider whether to sign, and provides a seven‐day 
revocation period after signing. 
   In  August  2011,  approximately  one  month  after  signing 
the  Agreement,  Ramos  filed  a  charge  with  the  EEOC  alleg‐
ing  that  CVS  fired  her  because  of  her  race  and  sex.  During 
the  EEOC’s  investigation  of  Ramos’s  charge,  CVS  provided 
the EEOC with Ramos’s severance agreement. 
    On June 10, 2013, an EEOC regional attorney sent CVS a 
letter stating that he “ha[d] reasonable cause to believe that 
[CVS] is engaged in a pattern or practice of resistance to the 
full enjoyment of the rights secured by Title VII … and that 
the pattern or practice is of such a nature and is intended to 
deny the full exercise of the rights described in Title VII … .” 
The  letter  contended  that  CVS  “conditioned  employees’  re‐
ceipt  of  severance  pay  on  an  overly  broad,  misleading  and 
unenforceable”  agreement  that  “interferes  with  employees’ 
right  to  file  charges  with  the  EEOC,  …  communicate  with 
the EEOC[,] and participate in EEOC … investigations.” The 
EEOC  gave  CVS  fourteen  days  to  agree  to  certain  terms  as 
part of a consent decree to be filed in court.2 Three days lat‐
er, the EEOC dismissed Ramos’s discrimination charge. 

                                                 
     2  The  requested  terms  included:  (1)  discontinuing  the  use  of 

the  Agreement;  (2)  expressly  stating  in  future  severance  agree‐
ments  that  the  employee  “retain[s]  the  right  to  file  charges”  and 
“recover monetary relief” in any action by the EEOC; (3) expressly 
stating  in  future  severance  agreements  that  the  employee  may 
No. 14‐3653                                                                                               5

    On July 29, 2013, after several phone calls with the EEOC, 
CVS responded with a letter requesting that the EEOC com‐
ply with the pre‐suit procedures contained in Section 706 of 
Title  VII.3  CVS  also  asked  the  EEOC  to  reconsider  its  posi‐
tion that the act of offering a severance agreement to termi‐
nated  employees,  without  any  allegation  that  CVS  engaged 
in  discrimination  or  retaliation,  was  actionable  under  Title 
VII.  Nonetheless,  the  EEOC  continued  to  state  in  telephone 
conversations  that  it  would  only  resolve  its  claims  by  con‐
sent  decree.  The  agency  also  contended  that  it  was  not  re‐
quired  to  engage  in  conciliation  because  it  was  proceeding 
under  Section  707(a)  and  therefore  was  not  bound  by  the 
pre‐suit requirements contained in Section 706. 
    In  a  letter  dated  August  1,  2013,  CVS  again  requested 
conciliation.  CVS  also  stated  that  it  was  “implementing 
changes  to  its  release  agreements  to  enhance  the  existing 
language  to  ensure  that  employees  understand  their  rights 
to file a charge with the EEOC and cooperate fully with the 
EEOC.” The EEOC did not respond and instead filed suit in 
the Northern District of Illinois six months later, on February 
7, 2014. 

                                                                                                             
communicate  and  cooperate  with  EEOC,  regardless  of  any  confi‐
dentiality obligations; (4) tolling Title VII’s charge‐filing period for 
former employees who signed the Agreement; (5) issuing a “cor‐
rective  communication;”  and  (6)  training  personnel  about  their 
right to file charges and communicate with the EEOC.  
      3  Section  706  states  that  the  EEOC  must  attempt  to  resolve  a 

charge of an unlawful employment practice “by informal methods 
of  conference,  conciliation,  and  persuasion”  before  filing  a  civil 
suit. 42 U.S.C. §§ 2000e‐5(b), (f).  
6                                                        No. 14‐3653 

    The EEOC’s complaint alleged that CVS was engaged in 
a  pattern  or  practice  of  resistance  to  the  full  enjoyment  of 
rights  guaranteed  under  Title  VII  by,  among  other  things, 
“conditioning  the  receipt  of  severance  benefits  on  …  em‐
ployees’  agreement  to  a  Separation  Agreement  that  deters 
the filing of charges and interferes with employees’ ability to 
communicate  voluntarily  with  the  EEOC  … .”  CVS  filed  a 
motion  to  dismiss  under  Rule  12(b)(6),  arguing  that  the 
EEOC’s claim failed as matter of law because the Agreement 
did  not  interfere  with  the  signatory’s  right  to  file  a  charge 
and  cooperate  with  the  EEOC.  More  broadly,  CVS  argued 
that  a  “pattern  or  practice”  violation  under  Section  707(a) 
must include an allegation that the employer engaged in dis‐
crimination  or  retaliation,  and  because  the  EEOC’s  com‐
plaint  contained  no  such  allegation,  the  court  was  required 
to dismiss the suit. In the alternative, CVS contended that it 
was  entitled  to  summary  judgment  because  the  EEOC  had 
refused to satisfy the pre‐suit duties required by Section 706, 
namely, conciliation. 
    The district court granted summary judgment for CVS on 
October 7, 2014, holding that under Title VII and EEOC reg‐
ulations,  the  EEOC  was  required  to  conciliate  its  claim  be‐
fore filing a civil suit. The district court also expressed skep‐
ticism about the merits of the EEOC’s claim in two footnotes. 
The  court  first  observed  that  the  EEOC  improperly  sought 
“to expand the meaning” of the term “resistance” in Section 
707(a) by pursuing alleged employer misconduct without an 
allegation  of  employment  discrimination  or  retaliation.  The 
district court also concluded that it was unreasonable to con‐
strue  the  Agreement  as  deterring  charge‐filing  because  the 
Agreement  contains  a  carve‐out  provision  allowing  the  sig‐
natory  to  participate  in  proceedings  before  anti‐
No. 14‐3653                                                       7

discrimination  agencies.  And  even  if  the  Agreement  did 
prohibit charge‐filing, the Agreement would be deemed un‐
enforceable in court and thus could not constitute resistance 
to Title VII. This appeal followed. 
                         II. Discussion 
      On  appeal,  the  EEOC  contends  that  the  district  court 
erred by granting summary judgment for CVS because Sec‐
tion  707(a)  authorizes  the  agency  to  bring  actions  challeng‐
ing a “pattern or practice of resistance” to the full enjoyment 
of Title VII rights without following any of the pre‐suit pro‐
cedures contained in Section 706, including conciliation. The 
EEOC  also  argues  that  CVS’s  use  of  a  severance  agreement 
that could chill terminated employees from filing charges or 
participating in EEOC proceedings constitutes a “pattern or 
practice of resistance” for purposes of Section 707(a). Finally, 
the EEOC argues that a reasonable jury could conclude that 
the Agreement deterred signatories from filing charges with 
the EEOC because of its length, small font, and the fact that 
it  is  drafted  in  “legalese,”  thus  making  summary  judgment 
for CVS improper. CVS contends in response that the district 
court  correctly  determined  that  the  EEOC  was  required  to 
conciliate its claim before suing, and that a suit brought un‐
der Section 707(a) must contain an allegation of employment 
discrimination or retaliation to survive a motion to dismiss. 
    We  review  the  district  court’s  grant  of  summary  judg‐
ment de novo, construing all facts and drawing all reasona‐
ble  inferences  in  the  nonmoving  party’s  favor.  Burnell  v. 
Gates Rubber Co., 647 F.3d 704, 707 (7th Cir. 2011). Summary 
judgment  is  appropriate  if  the  movant  shows  that  “there  is 
‘no genuine dispute as to any material fact and the movant is 
8                                                          No. 14‐3653 

entitled to judgment as a matter of law.’” Id. at 708 (quoting 
Fed. R. Civ. P. 56(a)). 
    Title  VII  prohibits  various  “unlawful  employment  prac‐
tices”  involving  discrimination  on  the  basis  of  “race,  color, 
religion, sex or national origin.” 42 U.S.C. §§ 2000e‐2, 2000e‐
3.  Title  VII  also  prohibits  retaliation  against  an  employee 
“because he has made a charge, testified, assisted, or partici‐
pated  in  any  manner  in  an  investigation,  proceeding,  or 
hearing under this subchapter.” § 2000e‐3(a). 
    Before  1972,  the  EEOC  could  not  enforce Title  VII  viola‐
tions by civil suit. Under Section 706, the EEOC was permit‐
ted to investigate charges filed by aggrieved parties or by the 
EEOC  on  their  behalf  and  attempt  to  resolve  the  charge  by 
informal  methods  “of  conference,  conciliation,  and  persua‐
sion.”  Title  VII,  Pub.  L.  No.  88‐352,  §  706,  78  Stat.  241,  259 
(1964).  If  those  methods  failed,  the  EEOC  was  required  to 
notify  the  aggrieved  individual,  who  could  choose  to  file  a 
complaint. See id. at 260; Gen. Tel. Co. of the Nw., Inc. v. EEOC, 
446  U.S.  318,  325  (1980)  (observing  that  before  1972,  “[c]ivil 
actions for enforcement upon the EEOC’s inability to secure 
voluntary  compliance  could  be  filed  only  by  the  aggrieved 
person”).  In  addition,  the  Attorney  General  could  bring  a 
civil action under Section 707 against persons “engaged in a 
pattern or practice of resistance to the full enjoyment of any of 
the rights secured by this title” without filing a charge or en‐
gaging  in  conciliation.  §  707(a),  78  Stat.  at  261  (emphasis 
added). 
    Convinced that the “failure to grant the EEOC meaning‐
ful  enforcement  powers  ha[d]  proven  to  be  a  major  flaw  in 
the operation of Title VII,” Congress amended Title VII’s en‐
forcement provisions in 1972. S. Rep. No. 92‐415, at 4 (1971). 
No. 14‐3653                                                         9

First,  Congress  amended  Section  706  to  give  the  EEOC  a 
cause of action to sue employers when informal methods of 
dispute  resolution  failed.  §  2000e‐5(f)(1)  (“If  within  thirty 
days after a charge is filed … the [EEOC] has been unable to 
secure  from  the  [employer]  a  conciliation  agreement  ac‐
ceptable to the [EEOC], the [EEOC] may bring a civil action 
… .”). As before, amended Section 706 required the EEOC to 
proceed  on  the  basis  of  a  charge  of  an  “unlawful  employ‐
ment practice” filed by or on behalf of an aggrieved person. 
§ 2000e‐5(b). 
    Second,  the  1972  amendments  added  subsections  (c)–(e) 
to Section 707, which transferred the Attorney General’s au‐
thority  to  initiate  “pattern  or  practice”  suits  to  the  EEOC. 
Section  707(c)  provides  that  “the  functions  of  the  Attorney 
General  under  this  section  shall  be  transferred  to  [the 
EEOC]” and requires the EEOC to “carry out such functions 
in  accordance  with  subsections  (d)  and  (e)  of  this  section.” 
§ 2000e‐6(c). Importantly, Section 707(e) provides: 
       Subsequent to March 24, 1972, [the EEOC] shall 
       have  authority  to  investigate  and  act  on  a 
       charge  of  a  pattern  or  practice  of  discrimination, 
       whether filed by or on behalf of a person claim‐
       ing to be aggrieved or by [the EEOC]. All such 
       actions  shall  be  conducted  in  accordance  with  the 
       procedures set forth in [Section 706]. 
§ 2000e‐6(e) (emphasis added). 
   The Supreme Court discussed the legislative history sur‐
rounding  the  transfer  of  authority  from  the  Attorney  Gen‐
eral  to  the  EEOC  in  General  Telephone  Company  of  the  North‐
west, Inc. v. EEOC: 
10                                                         No. 14‐3653 

       Senator Williams … noted that, upon the trans‐
       fer,  “[t]here  will  be  no  difference  between  the 
       cases  that  the  Attorney  General  can  bring  un‐
       der section 707 as a ‘pattern or practice’ charge 
       and  those  which  the  [EEOC]  will  be  able  to 
       bring.”  Senator  Javits  agreed  with  both  Sena‐
       tors:  “The  EEOC  …  has  the  authority  to  insti‐
       tute  exactly  the  same  actions  that  the  Depart‐
       ment of Justice does under pattern or practice.” 
       Senator Javits further noted that “if [the EEOC] 
       proceeds  by  suit,  then  it  can  proceed  by  [pat‐
       tern or practice] suit. If it proceeds by [pattern 
       or  practice]  suit,  it  is  in  the  position  of  doing 
       exactly what the Department of Justice does in 
       pattern  and  practice  suits … .  [T]he  power  to 
       sue  …  fully  qualifies  the  [EEOC]  to  take  pre‐
       cisely the action now taken by the Department 
       of Justice.” 
446 U.S. at 328–29 (internal citations omitted). 
    The EEOC seizes on this legislative history to support its 
argument  that  the  1972  amendments  released  EEOC  from 
any obligation to follow the pre‐suit procedures contained in 
Section  706  when  proceeding  under  Section  707(a).  Because 
the Attorney General could pursue pattern or practice viola‐
tions without first engaging in informal methods of dispute 
resolution, and Congress transferred “the authority to insti‐
tute exactly the same actions  that the Department of  Justice 
does  under  pattern  or  practice,”  the  EEOC  argues  that  it  is 
not  bound  to  follow  the  procedures  set  forth  in  Section  706 
either. 
No. 14‐3653                                                          11

     The problem with this interpretation is that it reads Sec‐
tion  707(e)—which  requires  all  actions  under  Section 707  to 
be “conducted in accordance with the procedures set forth in 
[Section 706]”—out of the statute. § 2000e‐6(e). See Duncan v. 
Walker, 533 U.S. 167, 174 (2001) (“It is our duty to give effect, 
if possible, to every clause and word of a statute.” (internal 
quotation  marks  omitted)).  In  an  attempt  to  surmount  this 
obstacle, the EEOC contends that Section 707(a) grants it the 
broad power to pursue claims alleging a pattern and practice 
“of  resistance.”  By  contrast,  Section  707(e)  merely  requires 
that  claims  alleging  a  pattern  or  practice  “of  discrimination” 
comply  with  Section  706  procedures.  Since  the  EEOC  does 
not  contend  that  CVS  discriminated  against  Ramos  when  it 
offered  her  the  severance  agreement,  the  EEOC  argues  that 
its  claim  falls  within  Section  707(a)  and  thus,  the  agency  is 
not  required  to  follow  Section  706’s  pre‐suit  procedural  re‐
quirements. In other words, the EEOC advances a novel in‐
terpretation  of  its  powers  under  Section  707(a)  that  extends 
beyond the pursuit of unlawful unemployment practices in‐
volving  discrimination  and  retaliation,  and  that  frees  the 
EEOC from engaging in informal methods of dispute resolu‐
tion  as  a  prerequisite  to  litigation.  As  the  district  court  ob‐
served,  the  EEOC  “cites  to  no  case  law  distinguishing  ac‐
tions  brought  under  Section  707(a)  and  actions  brought  un‐
der  Section  707(e),  nor  has  any  case  been  found  that  sup‐
ports the distinction between the two sections as argued by 
the EEOC.” 
   We  reject  the  EEOC’s  expansive  interpretation  of  its 
powers  under  Section  707(a).  Title  VII  protects  employees 
against  discrimination  on  the  bases  of  race,  color,  national 
origin,  sex,  or  religion.  Section  707(a)  allows  the  EEOC  to 
challenge “resistance to the full enjoyment of any of the rights 
12                                                         No. 14‐3653 

secured by [Title VII].” § 2000e‐6(a) (emphasis added). There‐
fore, suits under Section 707(a) must challenge practices that 
threaten the employee’s right to be free from workplace dis‐
crimination and retaliation for opposing discriminatory em‐
ployment  practices—the  only  rights  secured  by  Title  VII. 
Section  707(a)  does  not  create  a  broad  enforcement  power 
for  the  EEOC  to  pursue  non‐discriminatory  employment 
practices that it dislikes—it simply allows the EEOC to pur‐
sue  multiple  violations  of  Title  VII  (i.e.,  unlawful  employ‐
ment  practices  involving  discrimination  or  retaliation  de‐
fined  in Sections 703  and 704)  in  one consolidated  proceed‐
ing.  See,  e.g.,  Council  31,  Am.  Fed’n  of  State,  Cty.,  &  Mun. 
Emps. v. Ward, 978 F.2d 373, 378 (7th Cir. 1992) (finding that 
pattern  or  practice  refers  to  “a  method  of  proving  discrimi‐
nation”  “prohibited  by  Section  703,”  requiring  a  showing 
that  an  “employer  regularly  and  purposefully  discrimi‐
nates”);  Parisi  v.  Goldman  Sachs  &  Co.,  710  F.3d  483,  487  (2d 
Cir.  2013)  (“[I]n  Title  VII  jurisprudence  ‘pattern‐or‐practice’ 
simply refers to a method of proof and does not constitute a 
‘freestanding cause of action.’” (citation omitted)); Serrano v. 
Cintas Corp., 699 F.3d 884, 894 (6th Cir. 2012) (claims “under 
§ 707 … are limited to allegations of a pattern or practice of 
discrimination”). 
    The  EEOC  does  not  contend  that  CVS  discriminated 
against Ramos when it offered the Agreement. Nor does the 
EEOC allege that CVS engaged in retaliation by offering the 
Agreement to terminated employees, and that is because the 
argument  would  fail:  Several  circuit  courts,  including  ours, 
have held  that conditioning benefits on  promises not to file 
charges with the EEOC is not enough, in itself, to constitute 
“retaliation” actionable under Title VII. See, e.g., Isbell v. All‐
state  Ins.  Co.,  418  F.3d  788,  793  (7th  Cir.  2005)  (rejecting  a 
No. 14‐3653                                                             13

claim  that  the  employer  committed  unlawful  retaliation 
when  it  terminated  all  of  its  insurance  agents  and  required 
those who wanted to stay in an independent contractor rela‐
tionship to sign a release of claims); EEOC v. Allstate Ins. Co., 
778 F.3d 444, 452 (3d Cir. 2015) (finding “no legal authority” 
for the proposition that “denying an employee an unearned 
benefit  on  the  basis  of  the  employee’s  refusal  to  sign  a  re‐
lease” is an adverse employment action); EEOC v. SunDance 
Rehab. Corp., 466 F.3d 490, 499 (6th Cir. 2006) (holding that a 
severance  agreement  that  conditions  severance  pay  on  a 
promise not to file a charge with the EEOC does not violate 
Title  VII’s  antiretaliation  provisions).  Therefore,  we  agree 
with  the  district  court  that  the  EEOC’s  suit  did  not  state  a 
claim under Title VII.4 

                                                 
      4  Even  if  we  were  to  accept  the  EEOC’s  arguments  about  the 

scope of its powers under Section 707(a) and the lack of procedur‐
al prerequisites to a suit, the EEOC’s claim would still fail because 
the  Agreement  makes  clear  that  it  does  not  obstruct  the  signato‐
ry’s ability to file a charge with the EEOC. The Agreement stipu‐
lates that “nothing” precludes the signatory from “participat[ing] 
in  a  proceeding  with  any  appropriate  federal, state,  or  local  gov‐
ernment agency enforcing discrimination laws,” and that the sig‐
natory  may  “cooperat[e]  with  any  such  agency  in  its  investiga‐
tion.”  Moreover,  the  Agreement  expressly  states  that  its  general 
release provision does not apply to  rights that the signatory can‐
not lawfully waive. Therefore, the district court correctly conclud‐
ed that it is unreasonable to construe the Agreement as restricting 
the  signatory  from  filing  a  charge  or  otherwise  participating  in 
EEOC proceedings. 
    The EEOC contends  that the Agreement is confusing because 
of its small font and “legalese,” but does not dispute that the par‐
ties could locate and read the provisions informing them of their 
14                                                                                     No. 14‐3653 

    Moreover,  because  there  is  no  difference  between  a  suit 
challenging  a  “pattern  or  practice  of  resistance”  under  Sec‐
tion 707(a) and a “pattern or practice of discrimination” un‐
der  Section  707(e),  we  agree  with  the  district  court  that  the 
EEOC was required to comply with all of the pre‐suit proce‐
dures  contained  in  Section  706,  including  conciliation.  This 
interpretation is not only most consistent with congressional 
intent,  it  is  the  approach  required  under  the  EEOC’s  own 
regulations,  which  provide:  “Where  the  [EEOC]  determines 
that  there  is  reasonable  cause  to  believe  that  an  unlawful 
employment  practice  has  occurred  or  is  occurring,  the 
[EEOC]  shall  endeavor  to  eliminate  such  practice  by  infor‐
mal methods of conference, conciliation and persuasion.” 29 
C.F.R. § 1601.24(a). The regulations further provide that the 
EEOC may bring a civil action only if it is unable to secure “a 
conciliation agreement acceptable to the [EEOC].” § 1601.27. 
Nowhere in  the  EEOC’s  comprehensive  regulations is there 
any statement suggesting that suits may brought under Sec‐
tion 707(a) without conciliation or an allegation of discrimi‐
nation. 
   If we were to adopt the EEOC’s interpretation of Section 
707(a), the EEOC would never be required to engage in con‐
                                                                                                             
ability  to  participate  in  EEOC  proceedings.  In  addition,  the 
Agreement  advises  the  terminated  employee  to  consult  with  an 
attorney  and  requires  that  the  employee  attest  to  fully  under‐
standing and voluntarily accepting its terms. The EEOC does not 
allege  that  there  was  a  disparity  in  bargaining  power  that  might 
suggest procedural unconscionability. Nor does the EEOC present 
evidence that anyone has actually been misled by the Agreement; 
instead, the EEOC admits that Ramos filed a charge of discrimina‐
tion one month after signing it.  
No. 14‐3653                                                         15

ciliation before filing a suit because it could always contend 
that it was acting pursuant to its broader power under Sec‐
tion  707(a).  In  other  words,  the  EEOC’s  position  reads  the 
conciliation requirement out of the statute. But Congress has 
made it clear that it prefers for the EEOC to resolve Title VII 
disputes  by  informal  methods  of  dispute  resolution  and  to 
only  resort  to  litigation  when  those  methods  fail.  See  Mach 
Mining, LLC v. EEOC, 135 S. Ct. 1645, 1651 (2015) (observing 
that  conciliation  is  “a  key  component  of  the  statutory 
scheme”  and  that  “Congress  chose  cooperation  and  volun‐
tary  compliance  as  its  preferred  means”  of  bringing  “em‐
ployment discrimination to an end” (citations, internal quo‐
tation marks, and alteration omitted)); Occidental Life Ins. Co. 
v.  EEOC,  432  U.S.  355,  368,  379  (1977)  (observing  that  “the 
EEOC is required by law to refrain from commencing a civil 
action until it has discharged its administrative duties” and 
that “Congress, in enacting Title VII, chose cooperation and 
voluntary compliance … as the preferred means of achieving 
its  goals”  (internal  citation,  quotation  marks,  and  alteration 
omitted));  Alexander  v.  Gardner‐Denver  Co.,  415  U.S.  36,  44 
(1974)  (observing  that  Congress  created  the  EEOC  to  give 
parties  “an  opportunity  to  settle  disputes  through  confer‐
ence, conciliation, and persuasion” before resorting to litiga‐
tion);  EEOC  v.  Liberty  Trucking  Co.,  695  F.2d  1038,  1042  (7th 
Cir.  1982)  (describing  conciliation  as  the  EEOC’s  “most  im‐
portant function”). 
   Lastly, we clarify a statement made in dicta in an earlier 
decision.  In  EEOC  v.  Harvey  L.  Walner  &  Assocs.,  we  ex‐
plained  that  in  the  course  of  amending  Section  707,  “Con‐
gress … transferred to EEOC authority previously vested in 
the Attorney General  under  § 707 … to  institute ‘pattern  or 
practice’ lawsuits on its own initiative—i.e., without certain 
16                                                        No. 14‐3653 

of  the  prerequisites  to  a  civil  action  under  [Section  706(f)].” 
91 F.3d 963, 968 (7th Cir. 1996). That statement should not be 
interpreted  as  permitting  the  EEOC  to  proceed  without  a 
charge, as the EEOC contends and the district court conclud‐
ed  in  the  decision  below.  The  1972  amendments  gave  the 
EEOC  the  power  to  file  “pattern  or  practice”  suits  on  its 
own,  but  Congress  intended  for  the  agency  to  be  bound  by 
the procedural requirements set forth in Section 706, includ‐
ing  proceeding  on  the  basis  of  a  charge.  See  42  U.S.C. 
§ 2000e‐6(e)  (“Subsequent  to  March  24,  1972,  [the  EEOC] 
shall  have  authority  to  investigate  and  act  on  a  charge  of  a 
pattern  or  practice  of  discrimination  … .  All  such  actions 
shall  be  conducted  in  accordance  with  the  procedures  set 
forth in [Section 706].” (emphasis added)); EEOC v. Univ. of 
Pa., 493 U.S. 182, 190 (1990) (“[The EEOC’s] enforcement re‐
sponsibilities  are  triggered  by  the  filing  of  a  specific  sworn 
charge  of  discrimination.”);  EEOC  v.  Shell  Oil  Co.,  466  U.S. 
54, 62 (1984) (“In its current form, Title VII sets forth an inte‐
grated,  multistep  enforcement  procedure  … .  The  process 
begins  with  the  filing  of  a  charge  with  the  EEOC  alleging 
that a given employer has engaged in an unlawful employ‐
ment  practice… .  [W]hen  a  Commissioner  has  reason  to 
think  that  an  employer  has  engaged  in  a  “pattern  or  prac‐
tice” of discriminatory conduct, he may file a charge on his 
own  initiative.”  (internal  citations,  quotation  marks,  and 
footnote omitted)). 
    We  therefore  reject  the  EEOC’s  interpretation  of  Section 
707(a) that would undermine both the spirit and letter of Ti‐
tle VII. Under Section 707(e), the EEOC is required to comply 
with  all  of  the  pre‐suit  procedures  contained  in  Section  706 
when  it  pursues  “pattern  or  practice”  violations.  And  be‐
cause  the  EEOC  has  not  alleged  that  CVS  engaged  in  dis‐
No. 14‐3653                                                     17

crimination  or  retaliation  by  offering  the  Agreement  to  ter‐
minated  employees,  the  EEOC  failed  to  state  a  claim  on 
which relief can be granted. 
                         III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.